Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-13-00647-CR

                                     EX PARTE Juan M. GARCIA

                                  Original Habeas Corpus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: October 2, 2013

PETITION FOR WRIT OF HABEAS CORPUS DISMISSED FOR LACK OF JURISDICTION

           On September 23, 2013, relator Juan M. Garcia filed an original pro se petition for writ of

habeas corpus, seeking release from his current incarceration as a result of delay in the trial of the

charge pending against him for felony aggravated assault with a deadly weapon.

           This court, as an intermediate court of appeals, is not authorized to grant the relief

requested. Pursuant to section 22.221(d) of the Texas Government Code, in civil matters, a court

of appeals “may issue a writ of habeas corpus when it appears that the restraint of liberty is by

virtue of an order, process, or commitment issued by a court or judge because of the violation of

an order, judgment, or decree previously made, rendered, or entered by the court or judge in a civil

case.” TEX. GOV’T CODE ANN. § 22.221(d) (West 2004). In criminal matters, however, an



1
 This proceeding arises out of Cause No. 2012CR0797, styled The State of Texas v. Juan M. Garcia, pending in the
227th Judicial District Court, Bexar County, Texas, the Honorable Philip A. Kazen, Jr. presiding.
                                                                                    04-13-00647-CR


intermediate court of appeals has no original habeas corpus jurisdiction. Chavez v. State, 132
S.W.3d 509, 510 (Tex. App.—Houston [1st Dist.] 2004, no pet.); Watson v. State, 96 S.W.3d 497,

500 (Tex. App.—Amarillo 2002, pet. ref’d); Dodson v. State, 988 S.W.2d 833, 835 (Tex. App.—

San Antonio 1999, no pet.). In criminal proceedings, the courts authorized to issue writs of habeas

corpus are the Texas Court of Criminal Appeals, district courts, and county courts. See TEX. CODE

CRIM. PROC. ANN. art. 11.05 (West 2005). Therefore, the petition for writ of habeas is dismissed

for lack of jurisdiction.


                                                 PER CURIAM

DO NOT PUBLISH




                                               -2-